CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the consolidated financial statements for the years ended December 31, 2009, 2008 and 2007, and the notes thereto. Throughout this discussion, references are made to EBITDA which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses, and to EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the Company before specific items, net earnings (loss) per share attributable to the Company’s common shareholders and free cash flow.Management believes these measures are useful in evaluating the performance of the Company and its business segments.As United States (“U.S.”) generally accepted accounting principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation and reconciliation of these non-GAAP measures are provided in Section 10, “Non-GAAP measures”. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” and the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes.Use of these symbols is in accordance with industry practice. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this MD&A is as at March 11, 2010, which is the date of filing in conjunction with the Company’s press release announcing its results for the fourth quarter and 12 months ended December 31, 2009.Disclosure contained in this document is current to March 11, 2010, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows and liquidity, covenant compliance, severance obligations, the negative impact on EBITDA of a decline in directory volumes and prices in 2010, strength of markets, achievement of synergies, availability of fibre, curtailment of operations, and the impact of labour disruptions affecting suppliers.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, levels of advertising spending and circulation, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials and energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 14 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1 Overview and highlights 4 2 Segmented results - annual 22 3 Segmented results - quarterly 32 4 Financial condition 39 5 Liquidity and capital resources 40 6 Related party transactions 47 7 Contingent liabilities 47 8 Off-balance sheet arrangements 49 9 Summary of quarterly results 50 10 Non-GAAP measures 51 11 Critical accounting policies and estimates 55 12 Changes in accounting policies 61 13 Impact of accounting pronouncements affecting future periods 62 14 Risks and uncertainties 63 15 Sensitivity analysis 78 16 Outlook 79 17 Disclosure controls and internal control over financial reporting 81 18 Outstanding share data 83 1 OVERVIEW AND HIGHLIGHTS Overview of the business The Company is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns western Canada’s largest paper recycling facility.The Company has a combined annual capacity of 2,507,000 tonnes of product at five mills, including its paper recycling facility, located within a 160-kilometre radius of its head office in Richmond, British Columbia (“B.C.”), Canada and one mill located in Snowflake, Arizona, United States of America. The Company is the largest producer of specialty printing papers and newsprint in western North America.The Company’s specialty printing papers include lightweight coated paper, uncoated mechanical papers, and directory paper.The Company is the only producer of lightweight coated paper in western North America. The Company’s products are sold by its sales and marketing personnel in North America and through distributors and agents in other geographic markets.These products are shipped by a combination of rail, truck and barge for customers located in North America and by break-bulk and deep-sea container vessels for customers located overseas. The Company’s business comprises three segments:Specialty printing papers, newsprint, and pulp.Production and production curtailment volumes in the three business segments in the years ended December 31 were as follows: Specialty printing papers The specialty printing papers segment consists of lightweight coated (“LWC”) and uncoated mechanical papers such as soft-calendered (“SC”) and machine-finished (“MF”) high-brights and super-brights and directory paper.These specialty printing paper grades can be manufactured on all but one of the Company’s paper machines1 at Port Alberni, Crofton, Elk Falls, Powell River and Snowflake.The specialty printing papers business segment has a total production capacity of 1,112,000 tonnes. The Company’s largest business segment is specialty printing papers which generated 68% of 2009 consolidated sales revenue.The Company’s specialty printing papers are sold to a diversified customer base consisting of retailers, magazine and catalogue publishers, commercial printers and telephone directory publishers.In 2009, 92% of specialty printing papers sales volume was sold to customers in North America. Newsprint Newsprint can be manufactured on seven1 paper machines at Crofton, Elk Falls, Powell River and Snowflake.The newsprint business segment has a total annual production capacity of 992,000 tonnes. Newsprint sales generated 26% of 2009 consolidated sales revenue.The newsprint customer base consists primarily of newspaper publishers located in western and central North America, Asia and Latin America.In 2009, 74% of newsprint sales volume was sold to customers in North America. Pulp The pulp segment consists of Northern Bleached Softwood Kraft (“NBSK”) pulp manufactured on two pulp production lines at Crofton.The pulp business segment has a total annual production capacity of 403,000 tonnes, of which historically, 343,000 tonnes represent market capacity with the remainder being consumed internally.Prior to November 18, 2008, the pulp segment also included 331,000 tonnes of sawdust pulp and white top linerboard capacity at Elk Falls.The Elk Falls sawdust pulp mill and white top linerboard operation were permanently closed on November 18, 2008 due to the unavailability of sawdust fibre. Pulp sales generated 6% of 2009 consolidated sales revenue.The pulp customer base is located primarily in Asia and Europe and includes producers of tissue, magazine papers, wood-free printing and writing papers and certain specialty printing paper products.In 2009, 69% of pulp sales volume was sold to customers in Asia and 27% of pulp sales volume was sold to customers in Europe.The Crofton pulp mill is located on tidewater and has a deep-sea vessel loading facility to enable direct-from-mill shipments to Asia and Europe. The Company also owns the largest paper recycling facility in western Canada.Operated in support of the business segments described above, the recycling facility has an annual production capacity of 175,000 air-dried tonnes of de-inked pulp (“DIP”), the majority of which is consumed internally. 1 The Company has 13 paper machines.The number of machines noted above reflects the ability of the Company’s machines to switch between newsprint and specialty printing paper grades. The chart below illustrates the Company’s principal paper and pulp products and their applications, as well as the 2010 production capacity for each product. PRODUCT PROFILE Segment Specialty printing papers Newsprint Pulp Category Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Soft-calendered Machine-finished Brand names Electrasoft Electracal Electraprime Electrabrite Electrabrite Lite Electrastar Electracote Catalyst Marathon Crofton Kraft Basis weight (g/m 2) 45 – 52 45 – 66.5 44.4 – 63.6 28 – 40 43 – 48.8 n/a Applications retail inserts, magazines, catalogues, flyers, direct mail, directories retail inserts, magazines, supplements, flyers, direct mail, PR and corporate communication books/manuals retail inserts, magazines, catalogues, direct mail Telephone books, Catalogues newspapers, retail inserts, flyers, supplements, directories tissue, printing and writing papers, specialty paper products, containerboard Total capacity (tonnes) 586,000 1, 3 295,000 1 992,000 1,3 403,000 2 % of total capacity 23% 9% 12% 40% 16% The chart below illustrates the annual 2010 production capacity of the Company’s principal paper and pulp products by mill. CAPACITY BY MILL LOCATION AND PRODUCT LINE 1 Specialty printing papers1 Newsprint1 Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 2, 3 3 - - 3 2 Elk Falls, B.C. 3 3 3 - - 3 - Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 Total pulp capacity at Crofton is 403,000 tonnes, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.The Company indefinitely curtailed pulp production at its Crofton mill, effective March 8, 2009.On October 5, 2009 one line of pulp production was restarted, reinstating 222,000 tonnes of production on an annualized basis.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed the Elk Falls No. 1 (“E1”), No. 2 (“E2”) and No. 5 (“E5”) paper machines, removing the equivalent of 153,000 tonnes of specialty printing papers production and 373,000 tonnes of newsprint production annually, and the Crofton No. 1 (“C1”) paper machine, removing 140,000 tonnes of newsprint production annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailments. Geographic sales distribution The Company’s products are sold on five continents.North America continues to be the Company’s principal market, comprising 79% of consolidated sales volume, and is followed in significance by Asia and Australasia, Latin America, and Europe.The consolidated sales volume distribution for 2009 was as follows: 2009 annual overview General overview Very weak North American advertising spending, compounded by structural changes, primarily in the newsprint and directory segments, caused unprecedented declines in demand and prices for the Company’s products during 2009.To address the ongoing deterioration in its markets, the Company curtailed production of 48% of its 2009 newsprint capacity, 16% of its 2009 specialty printing papers capacity, and 70% of its 2009 total market pulp capacity during the year, continued to focus its efforts on improving its cost structure, and actively pursued cash conservation.Despite these measures, the Company’s operating and net earnings, cash flow, and liquidity were severely affected by lower prices and sales volumes and by the strengthening of the Canadian dollar in the second half of the year. Financial performance The Company recorded a net loss attributable to the Company of $4.4 million and a net loss attributable to the Company before specific items of $58.8 million in 2009, compared to a net loss attributable to the Company of $219.8 million and a net loss attributable to the Company before specific items of $25.6 million in 2008.The net loss attributable to the Company in 2009 included an after-tax foreign exchange gain of $64.0 million on the translation of U.S. dollar-denominated long-term debt, an after-tax gain on cancellation of long-term debt of $26.1 million, after-tax restructuring costs of $12.5 million, an after-tax impairment change of $13.1 million related to excess machine capacity in 2009, an unfavourable tax adjustment of $8.6 million and after-tax fees of $1.5 million related to the bond exchange.EBITDA in 2009 was $103.5 million compared to $159.4 million in 2008.EBITDA before specific items was $121.4 million, compared to $189.5 million in 2008.Specific items in 2009 included restructuring costs of $17.9 million, compared to restructuring costs of $30.1 million in 2008. Production curtailment As a result of reduced customer demand and declining prices for its products, the Company undertook market-related curtailment at its paper and pulp operations during 2009 in order to match production to customer orders and manage inventories to appropriate levels.The Elk Falls E1 paper machine, which was first curtailed in September 2007, remained curtailed throughout 2009.The Elk Falls E2 and E5 paper machines were curtailed on February 23, 2009 and from February 1, 2009 to May 25, 2009 the Crofton C1 paper machine was curtailed.On an annualized basis, this removed 526,000 tonnes of newsprint andspecialty printing papers production at Elk Falls and 140,000 tonnes of newsprint production at Crofton.In the pulp segment, Crofton pulp operations were curtailed indefinitely on March 8, 2009 removing 403,000 tonnes of NBSK pulp on an annualized basis.One of Crofton’s two pulp production lines was restarted on October 5, 2009 as pulp prices began to recover in the third quarter (“Q3”), reinstating 222,000 tonnes of capacity.The second pulp line at the Crofton mill, with a capacity of 181,000 tonnes, continued to be curtailed for the remainder of the year.The two machines at Snowflake took periodic production curtailments during the year and the Company’s paper recycling facility, which supplies machines with DIP, also took periodic production curtailments in 2009. The following table summarizes pulp and paper production curtailment in 2009 by quarter. 2009 Production Curtailment (In thousands of tonnes) Specialty printing papers1 Newsprint 2 Pulp3 Total Q1 Q2 Q3 Q4 Total 1 Market-related curtailment comprised 130,400 tonnes of specialty printing papers related to E2 which was curtailed indefinitely on February 23, 2009 and 15,000 tonnes of specialty printing papers related to E1 which was curtailed throughout the year. 2 Market-related curtailment comprised 138,500 tonnes of newsprint related to E1 which was curtailed throughout the year and 187,900 tonnes of newsprint related to E5 which was curtailed indefinitely on February 23, 2009. 3 Market-related curtailment comprised of 239,500 tonnes of market pulp, one line of which was curtailed from March 8, 2009 to October 5, 2009.The second line has been curtailed since March 8, 2009. To reflect the excess capacity the Company has had on a number of its newsprint and directory machines, during the fourth quarter (“Q4”), the Company recorded a pre-tax impairment charge of $17.4 million.Refer to “Impairment of long-lived assets” in Section 11 for further details on asset impairment. Restructuring The Company announced a number of initiatives during 2009 that were focused on reducing staffing levels in both its hourly and salaried workforce.These initiatives included reductions related to the $80 per tonne agreements reached with its union locals at Powell River and the Pulp, Paper and Woodworkers of Canada (“PPWC”) union local at Crofton, staff reductions to achieve a leaner organizational structure, reductions related to production curtailments, and other initiatives aimed at improving overall efficiency and manufacturing costs.The Company expects that these restructuring initiatives will result in annualized cost savings of approximately $17 million.As a result of these initiatives, the number of active employees of the Company at December 31, 2009 declined from the prior year by 860 compared to a targeted reduction of 771 active employees.In 2009, the Company recorded restructuring costs of $13.1 million related to these initiatives and $4.8 million related primarily to the closure of the Elk Falls pulp mill and white top linerboard operation in November 2008. The number of active employees of the Company at December 31 was as follows: 1 The number of active employees of the Company includes both hourly and salaried employees who are actively employed, and excludes approximately 572 employees who were on layoff as at December 31, 2009 (2008 - 141; 2007 - 142; 2006 – nil). 2 The 2009 target represents the number of active employees the Company expected to have as at December 31, 2009 based on the implementation of planned restructuring initiatives and indefinite curtailments announced during the year. Property tax dispute The Company is committed to taking measures to achieve a more sustainable and reasonable model through which to determine municipal property taxes for industry in the B.C. communities in which it operates.During 2009, the Company petitioned the Supreme Court of B.C. for judicial review of property tax rates in each of the four municipalities in which its B.C. paper mills are located, seeking declarations under Section 262 of the Local Government Act that the 2009 tax rates were unreasonable and, therefore, beyond the municipalities’ jurisdiction.The Company also provided analyses of 2008 municipal service consumption by tax class for each community in which its mills are located.The property tax levy is approximately six times the cost of services provided by the four municipalities. The following chart illustrates the Company’s property tax situation by mill site: 1 Taxes include school district and other provincial taxes. 2 During 2008, the Company informed the municipalities that its 2009 payments would cover school and regional district levies collected by the municipalities on behalf of other governments, as well as amounts to cover municipal property taxes.The latter portions of the payments were based on the cost of services consumed by the Company and grossed up by 30%. 3 Based on detailed studies commissioned by the Company and made available to the public. The Company’s petition with respect to the District of North Cowichan was dismissed on October 16, 2009.The petitions with respect to the other three municipalities were dismissed on December 21, 2009, with the exception of that portion of the Campbell River petition relating to the Regional District property tax, which represents approximately $0.4 million of the total Campbell River property tax bill in dispute.The Company has appealed all four rulings to the B.C. Court of Appeal.The first appeal relating to North Cowichan is expected to be heard on an expedited basis in mid-March 2010.In exchange for the Company’s consent to proceed on an expedited basis, the District of North Cowichan has agreed not to initiate any collection proceedings against the Company for the outstanding taxes, penalty and interest until seven days after the appeal judgement is handed down.If the B.C. Court of Appeal dismisses the Company’s appeal, the Company will have seven days to decide whether it wishes to seek leave to appeal to the Supreme Court of Canada.If the Company does not seek leave to appeal, the Company has agreed to pay its outstanding 2009 taxes relating to the District of North Cowichan immediately.In January 2010, the City of Port Alberni commenced an action in the Supreme Court of B.C. seeking payment of $3.3 million in unpaid taxes, plus applicable penalties and interest.On March 4, 2010, the court ordered the Company to pay the unpaid taxes, penalties and interest into court, pending the outcome of the appeal of the District of North Cowichan matter.If the appeal is successful, the Port Alberni amounts will be returned to the Company; if the appeal is not successful, the monies will be paid to Port Alberni. The Company has recorded its property tax expense and liability based on the full amount of property taxes, interest and penalties levied pending the outcome of the appeals.Refer to 2009 strategic initiatives in Section 1, “Overview and highlights”, and to Section 14, “Risks and uncertainties” for further details on property taxes. Canadian dollar The majority of the Company’s sales are denominated in U.S. dollars.During 2009, the Canadian dollar strengthened steadily against the U.S. dollar; however, the average spot rate declined to US$0.876 in 2009 from US$0.938 in 2008.The favourable movement in the average year-over-year spot rate was mirrored by the favourable impact of the Company’s hedge positions, which led to a lower average effective exchange rate in 2009 than in 2008.Overall the US$/CDN$ exchange rate movements had a positive impact of $48.6 million on revenue and $30.0 million on EBITDA in 2009 compared to 2008.In contrast, the year-end spot rate increased to US$0.956 in 2009 from US$0.817 in 2008, resulting in an after-tax foreign exchange gain of $64.0 million on the translation of U.S. dollar-denominated debt in 2009, compared to an after-tax foreign exchange loss of $69.4 million in 2008. The chart below illustrates the movement of the US$/CDN$ spot rate over the past six years: Product demand and pricing Market conditions for the Company’s products were very challenging in 2009.Prices for the Company’s paper and pulp products declined significantly during much of the year as demand for print advertising rapidly deteriorated and producer operating rates remained at historically low levels.Although the downward trend in demand for printing papers eased by Q4 due to seasonal factors and inventory levels, low operating rates and weak demand continued to exert negative pressure on prices. Year-over-year, North American demand for coated mechanical grades was down 19.8% in 2009 due in part to a 26% decline in magazine ad page counts and an 18% decline in the number of catalogues mailed and a draw-down of inventories.As a result, the average LWC benchmark price dropped 15.8% to US$808 per ton in 2009 from US$960 per ton in 2008. Uncoated mechanical demand decreased 15.5% in 2009 as circulation and page counts for retail inserts declined.This was a result of reduced advertising as retailers sought to cut costs to offset lower sales and the draw-down in inventories throughout the year.In addition, producers with swing machines shifted some production to uncoated grades, adding supply to already imbalanced markets.As a result, the average 2009 soft-calendered A grade (“SC-A”) benchmark price was 7.9% lower than the previous year. North American directory demand decreased 21.3% in 2009 from the prior year, primarily as a result of lower advertising by small and medium businesses, ongoing pressure to reduce or eliminate white pages, smaller books, lower circulation, and the continued migration from printed directory books to the internet.Annual contract prices for 2009 were marginally higher compared to 2008; however, non-contracted directory prices declined steadily throughout 2009 as a result of low operating rates.The average directory benchmark price for 2009 was 1.1% higher than for 2008. U.S. newsprint consumption continued to decline in 2009 due to weak advertising, declining circulation and ongoing newsprint conservation measures by publishers.Newsprint shipments from North American producers were further negatively affected by a slight draw-down in inventories and falling export volumes.The consequence of these factors was that newsprint operating rates remained very low throughout 2009.By August 2009, these factors had served to erode benchmark newsprint prices to below average cash costs for most producers.In response, the Company announced newsprint price increases of US$35 per tonne in each of October and November 2009, and an increase of US$50 per tonne in December 2009.However, due to weak demand and low newsprint producer operating rates, the Company was able to implement a total increase of only US$70 per tonne by the end of 2009 and the December 2009 price increase was deferred to January 2010.Overall, despite the price increases in Q4, the average 2009 newsprint benchmark price dropped 20.5% from 2008. The rapid deterioration in pulp prices seen in late 2008 continued during the first half of 2009 as European and North American demand remained weak.However, strong pulp shipments to China throughout the year offset declines in other markets and resulted in an increase in global chemical pulp shipments of 1.8% in 2009 from 2008.Global shipments of NBSK pulp decreased 7.4%.Consistently strong and historically unprecedented demand from China, coupled with high levels of idled production capacity by the second quarter (“Q2”) of 2009 resulted in a recovery in NBSK pulp prices in the second half of the year and the Company announced pulp price increases of US$30 per tonne in each of October and November 2009.The price improvement late in 2009 did not counter the rapid price decreases in early 2009 and, as a result, the average NBSK benchmark price for the full year was 20.6% lower than in 2008.In addition, the U.S. black liquor tax credit available to U.S. competitors throughout 2009 put Canadian pulp producers at a significant disadvantage as well as had a detrimental impact on coated and uncoated groundwood producers. Financing, liquidity, and capital assets During the first quarter (“Q1”) of 2009, the Company purchased US$45.8 million of its debt, due in June 2011, in the open market for cash consideration of US$21.3 million and recorded a gain before tax of $30.7 million (US$24.5 million) on the cancellation of this debt.The purchase was financed by the monetization of “in-the-money” currency hedges through unwinding US$134.9 million of notional debt-hedge positions for proceeds of $34.7 million. On July 24, 2009, Powell River Energy Inc. (“PREI”), in which the Company is a 50.001% joint venture partner, refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.447% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to the Company.The additional proceeds raised from this refinancing, after fees and other expenses, were distributed equally to the joint venture partners. In October 2009, the B.C. Superintendent of Pensions granted the Company a five-year extension to the time period within which amortization payments for solvency deficiencies are required to be made with respect to certain of its defined benefit pension plans.The extension was effective as of July 1, 2009 and amortized solvency contribution payments over 10 years ended December 2017, instead of five years ended December 2012.As a result, the Company’s cash payments to the respective plans were reduced by $2.9 million in the second half of 2009 and are expected to be reduced by $5.7 million in 2010, for a total reduction of $8.6 million to the end of 2010.The payment schedule beyond 2010 will be established by the next formal actuarial valuation, which is required to be filed for the period ended no later than December 31, 2010. In October 2009, the Company was allocated $18 million in credits under the federal government’s “Green Transformation Program”.To access these credits, the Company is required to submit capital project proposals that will improve energy efficiency and environmental performance at any of its mills in Canada for pre-approval no later than March 31, 2012.Funding will be applied as capital expenditures are incurred towards approved projects.The Company has identified a number of capital projects that, subject to pre-approval, would enable it to use the credits and plans to initiate these projects in 2010. On March 10, 2010, pursuant to an exchange offer by the Company, senior unsecured notes of US$318.7 million at 8.625%, due June 2011, were exchanged for new senior secured notes of US$280.4 million at 11.0%, due December 2016, leaving US$35.5 million of senior unsecured notes due in June 2011 outstanding.For additional details refer to Section 5, “Liquidity and capital resources”. The Company’s capital expenditures were $11.5 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007.Refer to Section 5, “Liquidity and capital resources” for components of capital spending in 2009. At December 31, 2009, the Company had liquidity of $157.4 million after taking into account the financial covenant to maintain excess availability above $35.0 million.This comprised $83.1 million cash and the availability of $74.3 million on the ABL Facility.Refer to Section 5, “Liquidity and capital resources” for further details. Selected annual financial information (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) ) ) –before specific items 1 ) ) ) Total assets Total long-term liabilities EBITDA margin 1 % % % –before specific items 1 % % % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) – basic and diluted $ ) $ ) $ ) –before specific items ) ) ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total production US$/CDN$ foreign exchange 2 Average spot rate (a) Period-end spot rate (b) Average effective rate (c) Common shares (millions) At period end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to the Company’s common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate on December 31. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translation of U.S. dollar-denominated working capital at period-opening and period-closing rates.See Section 9, “Summary of quarterly results” for further details. Strategy The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing costs, conserving cash and optimizing its brands and customer base. Key performance drivers The Company believes the following key performance drivers are critical to achieving its strategic goals and creating value for its investors. Cost-competitive manufacturing The Company’s manufacturing costs are key to being competitive over the long term particularly with respect to furnish, energy, and labour, and the Company is focused on reducing these costs and improving margins.There is a particular focus on finding ways to improve controllable operating costs and on developing more flexible and efficient work practices at the mills that will reduce manufacturing costs in the aggregate and create a shift in the proportion of fixed to variable costs.Major industry property taxes in the B.C. communities in which the Company’s mills are located are well above those in other North American jurisdictions and the Company has actively pressed for a level playing field, pursuing municipal property tax reductions in 2009 through legal action and government relations.In addition, significant workforce reductions over the last three years have improved the Company’s cost structure. Capital expenditures of approximately $387 million over the past six years have been focused on shifting production towards higher-margin printing papers, reducing unit production costs, increasing machine productivity, improving product quality, and meeting or exceeding environmental regulations.Over the last two years, the Company completed the upgrade ofthermomechanical pulp (“TMP”) capacity to reduce the amount of higher-cost old newspaper (“ONP”) furnish required to produce newsprint and directory grades at its B.C. mills.In addition, the Company invested in its Snowflake mill to enable its transition away from a single recycled newsprint commodity grade. Product mix The Company is focused on optimizing its product mix by developing higher-value grades, allowing it to exploit niche opportunities in the marketplace.During 2009, the Company broadened the product mix at its Snowflake mill to include recycled uncoated mechanical grades on its two paper machines which had previously been limited to recycled newsprint.In recent years, the Company has introduced new product lines, including Electraprime (an SC-A alternative), Electrastar (a super-bright), Electrabrite Lite (a lightweight high-bright), and Electracote Brite (a higher-brightness Electracote grade).These specialized products generally provide higher margins and improved demand prospects than standard commodity grades.The Company also managed fluctuations in demand for its products through its ability to switch production capacity between products, particularly newsprint, directory, and machine-finished uncoated mechanical grades. Production and capacity utilization Production rates and production downtime affect the Company’s per-unit cash costs.Over the last several years, the Company hasfocused on improving machine productivity through initiatives such asimplementing anasset reliability program,operator technical trainingandreducing machine dry-end losses.During 2009, the ability to curtail production capacity while at the same time eliminating and minimizing fixed operational costs was a key focus for the Company, and significant cost reductions were achieved as a result. Market position Market position is a significant driver of the Company’s success.As one of the largest producers of specialty printing papers in North America and the largest producer in western Canada, the Company’s market penetration and diversification are important.The Company’s brand names are well recognized in the marketplace and the Company has built a reputation for reliability, value and service. Supply chain Distribution costs have a significant impact on net sales realizations.The Company’s strong and flexible distribution network optimizes all transportation modes available to it, including barge, truck, rail, and break-bulk and container shipping. The Company’s B.C. mills ship break-bulk paper and pulp directly to offshore customers via regularly scheduled vessels.The Company operates a central distribution centre in Surrey, B.C., which receives products from the four B.C. mills and ships them to customers via rail, truck and container.This allows the Company to choose the most cost-effective transportation mode while meeting customer requirements. The Company has available 635 rail cars, compared to 980 in 2008, to ensure on-time delivery to its customers and it leases five paper barges that transport its products to the Surrey distribution centre.Controlling key elements of its supply chain has allowed the Company to achieve a high on-time performance level and a low damage rate. Corporate social responsibility Corporate social responsibility is one of the Company’s core values.The Company judges success in this area in part through the safety and well-being of its employees, the sustainability of the Company’s practices and products with respect to their impact on the environment, and its relationships with operating communities and other stakeholders.A complete description of the Company’s commitments and progress with respect to corporate social responsibility is provided in the Company’s 2009 Sustainability Report, produced concurrently with the Company’s 2009 Annual Report. Key performance indicators The Company believes the following key performance indicators provide meaningful measurement of its progress in achieving its strategic goals and creating value for investors: Safety The Company’s first operating priority is the safety of its employees.Key metrics include the medical incident rate (“MIR”), which is the number of incidents requiring medical attention per 200,000 hours worked, and the lost-time injury frequency (“LTI”), which is the number of lost-time injuries per 200,000 hours worked.The Company’s safety performance, as reflected in these two measures, showed a small improvement in 2009, although there was an increase in the average severity of injuries as measured by the days lost for the lost-time injuries.Additional details on 2009 safety results are provided in the Company’s 2009 Sustainability Report. EBITDA and EBITDA before specific items EBITDA and EBITDA before specific items are widely used in the financial community to compare the profitability of corporations, and are used by management as an indicator of relative operating performance.Further analysis of these indicators is provided in discussions of operations throughout the MD&A and, more specifically, in Section 10, “Non-GAAP measures”. Average sales revenue per tonne Average sales revenue per tonne for each product line provides key insights into how the Company maximizes its market position and product mix.The main factors in revenue growth are U.S. dollar transaction prices and the relationship between the Canadian and U.S. dollars.Details on 2009 results are provided in Section 2, “Segmented results - annual” and Section 3, “Segmented results - quarterly”. Average delivered cash costs per tonne and average delivered cash costs per tonne before specific items Reducing cash costs while maintaining product quality is essential to sustaining profitability in each of the Company’s core businesses.The Company continually examines all areas of its business for cost-reduction opportunities.The Company is currently targeting a labour cost structure of $80 per tonne at each mill as a key element of reducing costs.Details on 2009 results are provided in Section 2, “Segmented results - annual” and Section 3, “Segmented results - quarterly”. Free cash flow Free cash flow is a measure of cash that is generated from operations after capital expenditures, interest and income tax payments, and after funding of employee future benefits, but before acquisitions, proceeds from rights offerings and divested assets, and changes in working capital items.Further analysis and discussion of this indicator is provided in Section 10, “Non-GAAP measures”. Leverage and interest coverage The Company’s success also depends on its liquidity and continued ability to finance its growth.The Company focuses on net-debt to net-capitalization, net-debt to EBITDA, and EBITDA to interest ratios in order to assess its capital structure.Further analysis and discussion of these indicators are provided in Section 5, “Liquidity and capital resources”. Greenhouse gas emissions The Company has long recognized the importance of greenhouse gas (“GHG”) emission reductions, from the perspective of both stakeholders’ expectations and expanding regulatory requirements.At its Canadian operations, direct GHG emissions were down 85% in 2009 relative to 1990 levels on an absolute basis (74% on an intensity basis), compared to a reduction of 73% in 2008.The absolute reduction in GHG emissions in 2009 compared to 2008 is primarily due to lower production levels in 2009.Further details are provided in the Company’s 2009 Sustainability Report. 2009 strategic initiatives The Company’s progress on 2009 key priorities was as follows: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels: · Generated free cash flow in 2009 of $29.3 million and increased liquidity by $12.1 million in 2009 compared with 2008. · Maintained capital spending at $11.5 million in 2009, comprising $3.7 million for upgrades and $7.8 million for safety, environment and maintenance of business in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007. · Implemented cash conservation measures such as a freeze on salaries for the second consecutive year, cancellation of salary incentive awards payments, and extensions to defined benefit pension plan solvency amortization payments. · Qualified for $18 million of Green Transformation Program credits to fund future qualifying capital projects. · Refinanced $75 million of PREI’s existing debt upon maturity with $95 million of new first mortgage bonds maturing in 2016. · Purchased for cancellation US$45.8 million of its senior notes due in June 2011 and commenced the exchange offer and consent solicitation process with the remaining qualifying senior note holders in relation to refinancing the senior notes due in June 2011, a process which was subsequently closed on March 10, 2010.For additional details, refer to Section 5, “Liquidity and capital resources”. Maintain the Company’s focus on matching production to customer orders and keep paper inventories at appropriate levels: · Production curtailment of 880,300 tonnes in 2009 represented 30% of paper capacity and 70% of market pulp capacity, and paper finished goods inventory levels at December 31, 2009 of 49,900 tonnes compared to an average quarter-end paper inventory level of 68,500 tonnes in 2008 and 51,700 tonnes at the end of Q3. Identify further opportunities to reduce fixed costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: · Implemented plans to eliminate discretionary spending on various benefits provided to employees, such as Company-provided automobiles and club memberships and fees, establishing a low-cost culture from the top down. · Implemented restructuring initiatives to reduce salary and labour costs through both permanent reductions and lay-offs.Announced changes to Company salaried employee pension and benefit plans, effective January 1, 2010, including the cessation of benefits related to future services under the defined benefit plan and replacement of the current extended health benefit program with a core program. A cost-sharing arrangement will also be introduced for the provincial medical services plan premiums. The Company expects that, once fully implemented, these initiatives will result in a combined annual savings of approximately $25 million, comprised of approximately $17 million related to labour and salary reductions, and approximately $8 million related to pension and other employee benefit changes. · Realized fixed cost savings of approximately $163 million in 2009 compared to 2008, comprising approximately $137 million in cost reductions related to production curtailments, and approximately $26 million in cost reductions from efforts by employees at all levels to reduce discretionary spending and to identify and implement efficiency opportunities. · Settled an arbitration proceeding with Island Cogeneration No. 2 Inc. (“ICP”), thereby eliminating a contingent liability to purchase a minimum quantity of steam, terminating an obligation to purchase steam from ICP in the future, and enabling the Company to seek out alternative sources of energy at lower cost. Implement plans to reduce labour costs to $80 per tonne: · Completed the restructuring plan for the Powell River mill and continued to implement changes to staffing structures and work practices to achieve the $80 per tonne labour target at the Port Alberni, Powell River and Crofton mills.The Snowflake mill’s labour agreements were extended to February 2011. · Presented a plan to the two union locals at Elk Falls that would enable the restart of the machine-finished uncoated and soft nip paper machines.The plan was designed to reduce labour costs to levels that are reported to have been agreed between some Communications, Energy and Paperworkers (“CEP”) locals and other employers in the industry; however, the plan was rejected by the union locals.The Company continues to pursue this initiative. Reduce municipal property taxes in four of the municipalities in B.C. in which the Company operates: Petitioned the Supreme Court of B.C. for judicial review of municipal property tax rates in four of the municipalities in which the Company operates.The property tax assessments from these municipalities totalled $19.3 million for 2009, of which the Company has paid $6.0 million.The four petitions were dismissed during 2009, with the exception of the Regional District portion of the petition related to Campbell River.The Company has appealed the four rulings. The City of Port Alberni has commenced an action in the Supreme Court of B.C. seeking payment of $3.3 million in unpaid taxes, plus applicable penalties and interest.For additional details, refer to the discussion "Property Tax Dispute" earlier in this section. Thermomechanical pulp investment at Port Alberni to improve cost competitiveness: Completed the upgrade to the TMP plant at the Port Alberni mill in May 2009 at a total capital cost of approximately $8 million, compared to a planned amount of $12 million.The capital upgrade increased TMP capacity, displacing recycled DIP and further improving the cost competitiveness of the Port Alberni mill. Corporate social responsibility: The Company’s strategic initiatives associated with environmental performance and, more broadly, with corporate social responsibility, and an update on its related performance and achievements are described in its 2009 Sustainability Report.Significant achievements in 2009 included, but were not limited to, obtaining Forest Stewardship Council chain-of-custody certification for its recycled newsprint mill in Snowflake, obtaining chain-of-custody certification from the Programme for the Endorsement of Forest Certification for the four Canadian paper mills, and being named for the third consecutive year a Climate Disclosure Leader for exceptional transparency relating to climate change. See Section 16, “Outlook” for details of the Company’s key priorities for 2010. Consolidated results of operations Year ended December 31, 2009 compared to year ended December 31, 2008 Sales Sales in 2009 decreased $647.7 million, or 35.0% from 2008.The decrease was due to lower average transaction prices across the Company’s products, and decreased volumes due to increased production curtailments and the loss of pulp and white top linerboard sales volumes due to the closure of the Elk Falls pulp mill and white top linerboard operation in November 2008.These negative impacts were partially offset by a full year’s inclusion of the Snowflake mill in 2009, compared to only a partial year’s inclusion in 2008 beginning from the date of acquisition in April. The following table highlights the factors that affected the Company’s sales by segment: Sales (In millions of dollars) Year ended December 31, Increase (decrease) from 2008 as a result of Total change Volume Price 1 F/X Specialty printing papers $ $ $ ) $ ) $ ) $ Newsprint ) ) ) Total paper ) ) ) Pulp ) ) ) Total $ $ $ ) $ ) $ ) $ 1 Price is inclusive of sales mix. EBITDA and EBITDA before specific items (in millions of dollars) EBITDA 1 EBITDA before specific items1,4 $ $ Paper prices ) ) Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Production volume and mix3 ) ) Distribution costs Furnish mix and costs Chemical costs Energy costs Labour costs Maintenance Other fixed costs Lower of cost and market impact on inventory, net ofinventory change Restructuring costs – Other, net ) ) $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 10, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is $30 million. 3 Volume and mix impact is net of favourable impact of additional $136.8 million of fixed cost reductions due to curtailed operations. 4 Specific items included restructuring costs. Operating earnings (loss) The Company’s operating loss decreased by $96.9 million in 2009 from 2008.This was partly due to an asset-impairment charge of $17.4 million related to excess machine capacity in 2009 compared to an asset-impairment charge of $151.0 million primarily related to the closure of the Elk Falls pulp mill and white top linerboard operation in 2008.In addition, a reduction in depreciation and amortization expense of $19.2 million as a result of the 2008 write-down and reduced depreciation and amortization related to idled Crofton pulp assets, while partly offset by lower EBITDA, contributed to the reduction in operating loss. Net earnings (loss) attributable to the Company Net loss attributable to the Company of $4.4 million in 2009 ($0.01 per common share) improved $215.4 million from net loss attributable to the Company of $219.8 million ($0.65 per common share) in 2008.Net loss attributable to the Company before specific items in 2009 was $58.8 million ($0.15 per common share), a deterioration of $33.2 million from a net loss attributable to the Company before specific items of $25.6 million ($0.08 per common share) in the previous year.Refer to Section 10, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. The following table reconciles 2009 net earnings (loss) to 2008: (in millions of dollars) Pre-tax After-tax 2008 net earnings (loss) attributable to the Company $ ) $ ) Lower EBITDA before specific items ) ) Lower restructuring costs Lower depreciation and amortization expense Lower impairment charge in 2009 Change in foreign exchange gain (loss) on long-term debt Gain on cancellation of long-term debt in 2009 Lower other income, net ) ) Lower interest expense Income tax adjustments, net  ) Change in net earnings (loss) attributable to non-controlling interest 2009 net earnings (loss) attributable to the Company $ ) $ ) 2 SEGMENTED RESULTS - ANNUAL Specialty printing papers (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) EBITDA 1 –before specific items 1 EBITDA margin 1 % % % –before specific items 1 % % % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices SC-A paper, 35 lb. (US$/ton) 4 LWC paper, No. 5, 40 lb. (US$/ton) 4 Telephone directory paper, 22.1 lb. (US$/ton) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to the United Steel Workers (“USW”) strike in 2007, downtime related to unavailability of fibre and market demand in 2008, and downtime related to market demand in 2009 (including the indefinite curtailment of E2). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, selling, general and administration (“SG&A”) costs, and restructuring and change-of-control costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007 and restructuring and change-of-control costs. 4 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Markets Market conditions were very weak across the Company’s specialty printing paper products during 2009. Coated mechanical demand was 19.8% lower in 2009 than in 2008, reflecting declines in the level of print advertising and consumer spending due to the global economic recession that persisted during most of 2009.Magazine and catalogue producers were most acutely affected and responded by reducing ad pages and circulation.As a consequence, prices for coated grades dropped steadily during 2009.The average 2009 LWC benchmark price decreased US$152 per ton, or 15.8%, over 2008. Demand for uncoated mechanical grades was down 15.5% in 2009 from 2008. Weak advertising spending led to a decline of 18.9% in demand for high-gloss grades and a decline of 14.5% for standard grades in 2009 from 2008 levels.Uncoated mechanical pricing was weak in 2009 and the average benchmark price for SC-A in 2009 decreased US$68 per ton, or 7.9%, from 2008. Directory paper demand was down 21.3% in 2009 due to a drop in small and medium business advertising, declines in white pages, smaller books, reduced circulation and the continued migration from printed books to the internet.Annual contract prices in 2009 were higher than 2008 prices; however, spot sales were well below 2008 levels as directory prices were negatively affected by low spot newsprint prices.The average benchmark price for directory in 2009 increased US$8 per ton, or 1.1%, from 2008. The 2009 specialty printing papers product-grade distribution, based on sales volume, is depicted in the chart below. The 2009 specialty printing papers geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview Demand for specialty printing papers is highly dependent upon the level of print advertising in North America.Although print advertising demand declined sharply in 2009, the Company remained focused on developing new specialty grades and seeking ways to further optimize its product, customer and geographic mix, most notably at its Snowflake mill where the grade mix was expanded from recycled newsprint to include higher-value uncoated grades.A continued focus on optimizing grade mix and reducing operating costs will enable the Company to take advantage of market conditions once they improve. Sales volumes for LWC were down 48,500 tonnes in 2009, or 24.0%, from the previous year compared to a 19.5% decline in total North American coated mechanical shipments.The reduction was due to operational downtime on the LWC machine at Port Alberni and to shifting from coated to uncoated grades in response to weak demand for LWC paper in 2009. Sales volumes for uncoated mechanical grades decreased 106,400 tonnes, or 18.9%, in 2009 from 2008, a decline that was comparable to the 16.0% reduction in total North American uncoated shipments.The decline in sales volumes for both SC and MF grades reflected overall weakness in North American print advertising and the indefinite closure in February 2009 of the soft nip paper machine at Elk Falls. Sales volumes for directory in 2009 decreased 29,400 tonnes, or 9.3%, in 2009 from 2008, compared to an 18.6% decline in total North American directory shipments.The Company’s experience relative to the overall market is indicative of the high proportion of its directory sales volume that is under contract.The decline in directory volumes was due to decreases in directory book circulation, reduced white pages, lower advertising by small and medium businesses, smaller books and the continued migration of printed books to the internet. Operational performance Operating earnings for the specialty printing papers segment of $25.5 million in 2009 decreased $1.5 million from 2008.EBITDA and EBITDA before specific items decreased $20.2 million and $19.1 million in 2009, respectively, from 2008. Sales volume decreased 184,300 tonnes in 2009 from 2008.The decrease was largely due to production curtailment stemming from weakness in market demand.Average sales revenue decreased $17 per tonne in 2009 from the previous year, reflecting lower average transaction prices across most grades that more than offset the positive impact of the weaker average Canadian dollar in 2009. Average delivered cash costs improved $21 per tonne in 2009 from 2008.The improvement was primarily driven by lower distribution, furnish and maintenance costs as well as lower labour and salary costs due to restructuring initiatives, partially offset by the impact of production curtailment and a write-down of raw materials inventory.Before the impact of specific items, average delivered cash costs were $763 per tonne in 2009, an improvement of $24 per tonne from the previous year.Refer to Section 10, “Non-GAAP measures” for details on average delivered cash costs before specific items. Outlook Specialty printing paper markets are expected to remain challenging in 2010 as North American print advertising is not expected to recover substantially in the near term, and operating rates are anticipated to remain weak.Although demand is expected to be bolstered as mill and end-user inventories that have declined since mid-2008 are replenished, a real and sustained demand recovery for the Company’s specialty printing paper grades is not anticipated in 2010.As a result, the Company expects that prices will be weaker in 2010 than in 2009, most significantly for directory paper.Prices for directory paper in 2010 have been established at levels that, on average, are approximately US$100 per ton lower than in 2009.This decrease is expected to reduce EBITDA by approximately $37 million in 2010 from 2009, based on a foreign exchange rate of US$0.95, and before taking into account the impact of any volume reductions in 2010.The impact of anticipated directory sales volume reductions is expected to further reduce EBITDA in 2010 by approximately $7 million. Newsprint (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) ) EBITDA 1 ) ) –before specific items 1 ) ) EBITDA margin 1 %) % %) –before specific items 1 %) % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices (US$/tonne) 4 Newsprint 48.8 gsm, West Coast delivery 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to the USW strike in 2007, downtime related to unavailability of fibre and reduced market demand in 2008 (including the indefinite curtailment of E1), and downtime related to reduced market demand in 2009 (including the indefinite curtailment of E1 and E5). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, SG&A costs, and restructuring and change-of-control costs and impairment.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007, restructuring and change-of-control costs and impairment. 4 Benchmark selling prices are sourced from RISI. Markets North American newsprint demand declined sharply in 2009 with total U.S. consumption down 23.3% year-over-year.Weak demand combined with over-supplied newsprint markets caused benchmark prices to plummet in the first three quarters of 2009, ultimately falling below cash costs for most producers.In Q4, benchmark prices began to recover as North American shipments and U.S. newsprint consumption improved marginally along with widespread production downtime.The Company implemented US$35 per tonne price increases in each of October and November 2009; however, the US$50 per tonne price increase announced for December 2009 was deferred to January 2010.The Company also announced a US$50 per tonne price increase for February 2010.The average newsprint benchmark price in 2009 was US$546 per tonne, down US$141 per tonne or 20.5% from 2008. The 2009 newsprint geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview The Company undertook significant production curtailment in 2009 to address the ongoing structural decline of the newspaper industry and the resulting impact this decline had on demand for newsprint.The Company’s total production of newsprint decreased 99,500 tonnes in 2009 from the prior year.The E1 machine at Elk Falls was curtailed throughout 2009, and the E5 paper machine was indefinitely curtailed in February 2009.These indefinite curtailments removed 326,300 tonnes of newsprint production in 2009.The balance of the newsprint curtailment in 2009 was primarily taken at the Crofton and Snowflake mills where newsprint machines were curtailed periodically. Operational performance The newsprint segment’s operating loss of $72.7 million in 2009 was a deterioration of $76.3 million from operating earnings of $3.6 million in 2008.EBITDA and EBITDA before specific items decreased $54.1 million and $55.2 million, respectively, in 2009 from 2008. Sales volume in 2009 decreased 113,600 tonnes, or 18.9%, from the previous year, primarily due to the increased production curtailment of 260,100 tonnes, driven by lower newsprint demand.Average sales revenue decreased $120 per tonne in 2009 from the previous year.The impact of lower transaction prices was partially offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $26 per tonne in 2009 from the previous year.Lower distribution, maintenance, furnish and labour costs more than outweighed the negative impact of production curtailment and a write-down of raw materials inventory.Before the impact of specific items, average delivered cash costs were $667 per tonne in 2009, a decrease of $25 per tonne from the previous year.Refer to Section 10, “Non-GAAP measures” for details on average delivered cash costs before specific items. Outlook Previously announced price increases in the U.S. will be a challenge to implement given weak operating rates, and average prices for the year are expected to be lower in 2010.Newsprint demand in 2010 is expected to contract further due to declining circulation, page count reductions, further newsprint conservation measures by publishers and continued migration of information and advertising to the internet.Further newsprint price recovery in 2010, or even a sustained price recovery at current levels is uncertain as the imbalance between demand and supply is likely to intensify. Pulp (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) EBITDA 1 ) ) –before specific items 1 ) ) EBITDA margin 1 %) %) % –before specific items 1 %) %) % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices NBSK pulp, Northern Europe delivery (US$/tonne) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to the USW strike in 2007, downtime related to unavailability of fibre and reduced market demand in 2008, and downtime related to reduced market demand in 2009 (including the indefinite curtailment of one line of Crofton pulp). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, SG&A costs, and restructuring and change-of-control costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007 and restructuring and change-of-control costs. 4 Benchmark selling prices are sourced from RISI. Markets Benchmark NBSK prices declined sharply in Q1, bottoming out at US$575 per tonne in March 2009 amidst excess supply and weak global demand.With increasing producer downtime and strong buying from China due to non-wood pulp closures and organic growth in pulp demand, benchmark prices began to improve in Q2, although they remained at historically low levels.Benchmark prices began to recover rapidly late in Q3 and the Company announced pulp price increases of US$30 per tonne in each of October and November 2009. The primary markets for the Company’s market pulp are Asia and Europe.The 2009 pulp geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview Pulp segment production volumes decreased 415,900 tonnes, or 82.6%, in 2009 from 2008 as a result of production curtailment at Crofton and the loss of volumes from the permanent closure of the Elk Falls pulp mill and white top linerboard operation, which occurred in November 2008.In response to the dramatic decline in pulp prices, the Crofton pulp mill was indefinitely curtailed on March 8, 2009.This removed the equivalent of 403,000 tonnes of annual production capacity.As market conditions improved in Q3, the Company restarted one of its two pulp production lines at Crofton on October 5, 2009.The restart of this line reinstated 222,000 tonnes of production capacity on an annualized basis.The second line at the Crofton mill remained curtailed for the balance of the year. Operational performance The pulp segment operating loss of $13.3 million in 2009 was an improvement of $174.7 million from the operating loss in 2008.The improvement was due to the Elk Falls pulp mill and white top linerboard operation impairment charge of $136.5 million in 2008 and an increase in EBITDA of $18.4 million and a reduction in depreciation and amortization of $19.6 million in 2009.EBITDA before specific items increased $6.2 million from 2008.Refer to Section 10, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 396,700 tonnes in 2009 from the previous year, primarily due to the closure of the Elk Falls pulp mill and white top linerboard operation and the indefinite pulp production curtailment at Crofton.Average sales revenue declined $136 per tonne from 2008, due primarily to lower pulp prices, partially offset by a weaker Canadian dollar in 2009.The loss of white top linerboard from the sales mix further negatively affected average sales revenue per tonne in 2009, since the average sales revenue per tonne from white top linerboard has traditionally been higher than from NBSK pulp. Average delivered cash costs decreased $137 per tonne in 2009 from 2008, partly due to lower distribution costs, offset by the impact of production curtailment and higher steam fuel costs.Other factors contributing to lower costs included lower lime kiln fuel and furnish costs, the absence of write-down to net realizable value of the Company’s inventories as at December 31, 2009, and the positive impact on average costs of the loss of white top linerboard from the production mix.Before specific items, average delivered cash costs were $639 per tonne, a decrease of $135 per tonne from the previous year.Refer to Section 10, “Non-GAAP measures” for details on average delivered cash costs before specific items. Outlook The Company expects prevailing benchmark prices in 2009 to continue into 2010, supported by continued strong demand from China.The Company expects that Chinese buying patterns and requirements will continue to drive the market in 2010.The current low levels of NBSK pulp producer and end-user inventories, particularly in Europe will provide further support to price increases in the first half of 2010 if demand for end-use products improves.As a result, the Company announced pulp price increases of US$20 per tonne in January 2010 and US$30 per tonne in each ofFebruary and March 2010.Prices may weaken once inventories are rebuilt and if pulp capacity that was idled in 2009 is restarted in 2010, from improvements to prices, continued U.S. governmental subsidies or other regulatory measures, or barriers to exit because of significant environmental restoration and remediation costs, all of which would serve to prolong conditions of excess supply. 3 SEGMENTED RESULTS - QUARTERLY Selected quarterly financial information (In millions of dollars, except where otherwise stated) TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) –before specific items 1 ) EBITDA margin 1 % –before specific items 1 % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) –basic and diluted $ ) $ ) $ $ ) $ $ ) $ ) $ ) $ ) $ ) –before specific items 1 ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – – Total production US$/CDN$ foreign exchange 2 Average spot rate(a) Period-end spot rate(b) Average effective rate(c) Common shares (millions) At period-end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to the Company’s common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof U.S. dollar -denominated working capital at period-opening and period-closing rates.See Section 9, “Summary of quarterly results” for further details. Summary of selected segmented quarterly financial information (In millions of dollars, except where otherwise stated) Specialty printing papers TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA1 –before specific items1 EBITDA margin1 % –before specific items1 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)2 – Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items1,3 SC-A paper, 35 lb. (US$/ton)4 LWC paper, No. 5, 40 lb. (US$/ton)4 Telephone directory paper, 22.1 lb.(US$/ton)4 Newsprint Sales $ Operating earnings (loss) EBITDA1 ) –before specific items1 ) EBITDA margin1 %) %) %) %) % %) –before specific items1 %) %) %) %) % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)2 Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items1,3 Newsprint 48.8 gsm, West Coast delivery(US$/tonne)4 Pulp Sales $ $ $
